Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings

1.	The drawings are objected to because 
a.	element 712 in fig.1 is not disclosed in the specification.
b.	elements 6111, 6112, 772, 721, 731, 732, 711 & 712 are not disclosed in the specification.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
a.	lower surface
b.	printed circuit board 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

3.	Claim(s) 4-6, 9, 11-15 are objected to because of the following informalities:  
a.	Per claim 4, line 2, claim 9, line 9, & claim 13, line 2 change “the central position” to – a central position”.
b.	Per claim 4, line 3, claim 9, line 10-11, & claim 13, line 3 change “the four right angles and the four right-angle sides” to –four right angles and four right-angle sides of the upper surface”.  
c.	Per claim 5, line 4, claim 9, line 14 & claim 14, line 4 change “the right angles sides” to –a right angle side of the four right-angle sides”.
d.	Per claim 5, line 5, claim 9, line 15 & claim 14, line 5 change “the end” to –an end--.
e.	Per claim 6, line 2 & claim 15, line 2, change “the body” to –the body of the heat dissipation structure--.
f.	Per claim 6, line 2 & 3, claim 9, line 16 & 17 & claim 15, line 2-3, change “the long side” to –a long side--.
g.	Per claim 6, line 3, claim 9, line 17 & claim 15, line 3 change “the short side” to –a short side--.
h.	Per claim 6, line 4-5, claim 9, line 18-19 & claim 15, line 4-5 change “the short sides of the upper surface and the lower surface; the long sides” to –a short side of the upper surface and a lower surface; a long side--.
i.	Per claim 6, line 6, claim 9, line 20 & claim 15, line 6 change “the short sides” to –a short side—
--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

4.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 9, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 9 & 13 recites the limitation "the central position" in lines 2, 9 & 2 respectively.
Claims 4, 9 & 13 recites the limitation “the four right angles and the four right-angle sides” in lines 3, 10-11 & 3 respectively.
Claims 5, 9 & 14 recites the limitation “the right angles sides” in lines 4, 14 & 4 respectively.
Claims 5, 9 & 14 recites the limitation “the end” in lines 5, 15 & 5 respectively.

Claims 6, 9 & 15 recites the limitation “the short side” in lines 3, 17 & 3 respectively.
 There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

5.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 10, 11, 13 & 17 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Nitta US6275220 in view of Fujioka et al. 	US2018/0178493.


Per claim 1 Nitta teaches a display panel (col.2, line 1-2), comprising: a main board (3 & 6; col.1, line 24-27): a printed circuit board (2) electrically connected with the main board (col.1, line 24-27); a driver (1A; col.1, line 18, “driver IC”) disposed on the printed circuit board (2, see fig.6); and a heat dissipation structure (7) for dissipating heat of the driver (col.1, line 27-29); wherein, the heat dissipation structure is adhered to an upper surface of the driver far away from the printed circuit board (see fig.6), and at least one side (see fig.6) or top corner of the upper surface is not adhered with the heat dissipation structure (see fig.6, “the side of the driver IC 1, is not adhered with the heat dissipation structure”).  
	Nitta does not explicitly teach a source driver
	Fujioka et al. however discloses a source driver ([0066])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a source driver as taught by Fujioka et al. included in the display panel of Nitta et al., because the source drivers will generate voltages that are applied to the display panel for data input.
	Per claim 2 Nitta in view of Fujioka et al. teaches the display panel according to claim 1, wherein, a shape of the upper surface is rectangular (see fig.6), the upper surface comprises four right-angle sides and four right angles formed by intersecting between two of the four sides (see fig.6, “the driver IC is shown to be a rectangle, Examiner asserts that the driver IC would have four right-angle sides and four right angles”); and the four right-angle sides and the four right angles are not adhered with the heat dissipation structure (see fig.6, “Examiner note: the heat dissipation structure is 

    PNG
    media_image1.png
    480
    644
    media_image1.png
    Greyscale

	Per claim 4 Nitta in view of Fujioka et al. teaches the display panel according to claim 1, wherein, the heat dissipation structure (7) comprises a body that is adhered to the central position on the upper surface and is not adhered to the four right angles and the four right-angle sides (see fig.6).  
	Per claim 8 Nitta in view of Fujioka et al. teaches the heat dissipation structure is a cooling fin (see fig.6)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make the heat dissipation structure an aluminum foil cooling fin, because aluminum foil dissipates heat quickly, thus effectively cooling the heat components of the display apparatus, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Per claim 10 Nitta teaches a display apparatus, comprising a display panel (col.2, line 1-2), the display panel comprising: a main board (3 & 6; col.1, line 24-27): a printed circuit board (2) electrically connected with the main board (col.1, line 24-27); a driver (1; col.1, line 18, “driver IC”) disposed on the printed circuit board (2, see fig.6); and a heat dissipation structure (7) for dissipating heat of the driver (col.1, line 27-29); wherein, the heat dissipation structure is adhered to an upper surface of the driver far away from the printed circuit board (fig.6), and at least one side (see fig.6) or top corner of the upper surface is not adhered with the heat dissipation structure: and
	Nitta does not explicitly teach a source driver and a drive circuit to drive the display panel.  


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a source driver as taught by Fujioka et al. included in the display panel of Nitta et al., because the source drivers will generate voltages that are applied to the display panel for data input.
	Per claim 11 Nitta in view of Fujioka et al. teaches the display apparatus according to claim 10, wherein, a shape of the upper surface is rectangular (see fig.6), the upper surface comprises four right-angle sides and four right angles formed by intersecting between two of the four sides (see fig.6); and the four right-angle sides and the four right angles are not adhered with the heat dissipation structure (see fig.6, “Examiner note: the heat dissipation structure is adhered to only the top side, therefore the four right-angles sides and the four right angles are not adhered with the heat dissipation structure”).  

    PNG
    media_image1.png
    480
    644
    media_image1.png
    Greyscale
	Per claim 13 Nitta in view of Fujioka et al. teaches the display apparatus according to claim 10, wherein, the heat dissipation structure (7) comprises a body that is adhered to the central position on the upper surface and is not adhered to the four right angles and the four right-angle sides (see fig.6).  
	Per claim 17 Nitta in view of Fujioka et al. teaches the heat dissipation structure is a cooling fin (see fig.6)
	Nitta in view of Fujioka et al. discloses substantially all the limitations of the claim(s) except for the display apparatus according to claim 10, wherein, the heat dissipation structure is an aluminum foil cooling fin.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make the heat dissipation structure an In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 3, 5-7, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	Nitta US6275220 in view of Fujioka et al. 	US2018/0178493 as applied to claim 1 & 10 above, and further in view of 	Hsieh US9653376.
	
	Per claim 3 Nitta in view of Fujioka et al. teaches the display panel according to claim 1, wherein, a shape of the upper surface is rectangular (see fig.6), the upper surface comprises four right-angle sides and four right angles formed by intersecting between two of the four sides (see fig.6); and 
	Nitta in view of Fujioka et al. does not explicitly teach the four right-angle sides and the four right angles are adhered or incompletely adhered with the heat dissipation structure.  
	Hsieh however discloses the four right-angle sides and the four right angles are adhered or incompletely adhered with the heat dissipation structure (100, see fig.7-10; col.4, line 51-67 & col.5, line 1-33).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the heat dissipation 
	Per claim 5 Nitta in view of Fujioka et al. teaches the display panel according to claim 4, wherein, the heat dissipation structure (7) also comprises a first side and a second side that are correspondingly disposed at two sides of the body, respectively (see fig.6); and a source driver ([0066], “Fujioka et al.”)
	Nitta in view of Fujioka et al. does not explicitly teach the first side and the second side are set to be adhered on the upper surface and at the right-angle sides at two sides of the source driver far away from the end of the body.  
	Hsieh however discloses the first side and the second side are set to be adhered on the upper surface and at the right-angle sides at two sides of the chip far away from the end of the body (see fig.7-10).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first side and the second side set to be adhered on the upper surface and at the right-angle sides at two sides of the source driver far away from the end of the body as taught by Hsieh in the display panel of Nitta in view of Fujioka et al., because it ensures an effective thermal dissipation of heat from all sides of the driver IC, thus ensuring a properly cooled device.
	Per claim 6 Nitta in view of Fujioka et al. and Hsieh teaches the display panel according to claim 5, wherein, the upper surface is set as a rectangle (fig.6), the shape rst and second sides are corresponding and parallel to the long side of the upper surface, and the short sides of the first and second sides are corresponding and parallel to the short side of the upper surface (see fig.6, “Examiner note: the driver IC is shown to be a rectangle, which is well known to have to short parallel sides and two long parallel sides”).  
	Per claim 7 Nitta in view of Fujioka et al. and Hsieh teaches the display panel according to claim 5, wherein, the first side, the body and the second side are integrated (see fig.6).  
Per claim 12 Nitta in view of Fujioka et al. teaches the display apparatus according to claim 10, wherein, a shape of the upper surface is rectangular (see fig.6), the upper surface comprises four right-angle sides and four right angles formed by intersecting between two of the four sides (see fig.6); and 
	Nitta in view of Fujioka et al. does not explicitly teach the four right-angle sides and the four right angles are adhered or incompletely adhered with the heat dissipation structure.  
	Hsieh however discloses the four right-angle sides and the four right angles are adhered or incompletely adhered with the heat dissipation structure (100, see fig.7-10; col.4, line 51-67 & col.5, line 1-33).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the heat dissipation 
	Per claim 14 Nitta in view of Fujioka et al. teaches the display apparatus according to claim 13, wherein, the heat dissipation structure (7) also comprises a first side and a second side that are correspondingly disposed at two sides of the body, respectively (see fig.6); and a source driver ([0066], “Fujioka et al.”)
	Nitta in view of Fujioka et al. does not explicitly teach the first side and the second side are set to be adhered on the upper surface and at the right-angle sides at two sides of the source driver far away from the end of the body.  
	Hsieh however discloses the first side and the second side are set to be adhered on the upper surface and at the right-angle sides at two sides of the chip far away from the end of the body (see fig.7-10).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first side and the second side set to be adhered on the upper surface and at the right-angle sides at two sides of the source driver far away from the end of the body as taught by Hsieh in the display panel of Nitta in view of Fujioka et al., because it ensures an effective thermal dissipation of heat from all sides of the driver IC, thus ensuring a properly cooled device.
	Per claim 15 Nitta in view of Fujioka et al. and Hsieh teaches the display apparatus according to claim 14, wherein, the upper surface is set as a rectangle (see 
	Per claim 16 Nitta in view of Fujioka et al. and Hsieh teaches the display apparatus according to claim 14, wherein, the first side, the body and the second side are integrated (see fig.6).  

	Claims 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Nitta US6275220 in view of Fujioka et al. US2018/0178493 and further in 	view of Hsieh US9653376.

	Per claim 9 Nitta teaches a display panel (col.2, line 1-2), comprising: a main board (3 & 6; col.1, line 24-27); a printed circuit board (2) electrically connected with the main board (col.1, line 24-27); a driver (1; col.1, line 18, “driver IC”) disposed on the printed circuit board (2, see fig.6); and a heat dissipation structure (7) for dissipating heat of the driver (col.1, line 27-29); wherein, the heat dissipation structure is adhered to an upper surface of the driver far away from the printed circuit board (see fig.6), and at least one side (see fig.6) or top corner of the upper surface is not adhered with the heat dissipation structure (see fig.6, “the side of the driver IC 1, is not adhered with the heat 
	Nitta does not explicitly teach a source drive and the first and second sides are set to be adhered on the upper surface and at the right-angle sides at two sides of the source driver far away from the end of the body; 
	Fujioka et al. however discloses a source driver ([0066])
	Hsieh further discloses the first side and the second side are set to be adhered on the upper surface and at the right-angle sides at two sides of the chip far away from the end of the body (see fig.7-10).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a source driver as taught by 

Email Communication

6.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ahn et al. US2005/0088071 discloses a plasma display apparatus having heat dissipating structure for driver integrated circuit.
	Kim US2012/0273928 discloses a heat dissipation layer of a chip on film (COF) type semiconductor package.
Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL A MATEY/Examiner, Art Unit 2835